DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/21 has been entered.
 
3. 	Claims 13, 16, 20-22, 24, 25, 29, 30, 32 and 37-46 are pending upon entry of amendment filed on 1/23/21.

4.	The following rejection remains.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

7.	Claim 13, 16, 20-22, 24, 25, 29, 30, 32 and 37-46 are rejected under 35 U.S.C. 103 as being unpatentable over Gopal et al (Blood, 2009, vol. 113, No. 23, p. 5905-5910, IDS reference, of record) in view of U.S. Pat. 5,961,955 (IDS reference, of record) and U.S. Pat. 5,393,512 (IDS reference, of record) for the reasons set forth in the office action mailed on 3/8/21.

Gopal et al. teaches radiolabeling and purifying comprising 131 I- labeled anti- CD45 antibody in PBS in the radioimmunotherapy in the treatment of T cell non-Hodgkin lymphoma (p. 5905-5906) and the CD45 antibody is BC8 (p. 5906, 1st col).

The disclosure of the Gopal reference differs from the claimed invention in that it does not teach the use of PVP and ascorbic acid in claim 13 of the instant application.

The ‘955 patent teaches that the addition of about 5% HSA, about 2.75% polyvinylpyrrolidine  and ascorbic acid in the PBS at pH 7 in 131 I- labeled anti- CD20 antibody composition protects radionuclide by preventing oxidation of peptides and improves stability of radiolabeled protein including antibody (col. 3-5).   Claims 9-10 are included in this rejection as the ‘955 patent teaches the radiolabeled antibody include some unlabeled antibody (note col. 9).

Further, the ‘512 patent teaches that the use of about 20mg/ml of ascorbic acid in the presence of HSA (col. 11) for further stabilizing radioactive polypeptide and the ascorbic acid is preferred for highly purified radioactive polypeptide (col. 11).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the stabilizing effect of HSA, PVP and ascorbic acid in various radioactive polypeptides including CD20 at the concentrations suggested by ‘512 and ‘955 patents publication to 131 I- labeled anti- CD45 antibody in PBS as taught by the Gopal reference.



From the teachings of the references, it would have been obvious to one of ordinary skill in the art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence to the contrary.

Applicant’s response filed on 8/9/21 has been fully considered but they were not persuasive.

Applicant has asserted that the Gopal fails to teach the excipient concentrations and the ‘955 patent does not teach the ascorbic acid concentrations between 0.5-5% as required by the claimed invention.  The combination of the references does not result in the claimed invention.

Unlike Applicant’s assertion, the concentrations of the excipients are taught by the ‘955 patent and the ‘512 patent where the PVP and ascorbic concentrations are disclosed as required by the claimed invention.   Applicant is advised to limit the BC8 to SEQ ID NO:14 that is free of art.

One cannot show nonobviousness by attacking reference individually where the rejections are based on combinations of references.  See MPEP2145.

8.	No claims are allowable.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Yunsoo Kim
Patent Examiner
Technology Center 1600
September 21, 2021

/YUNSOO KIM/Primary Examiner, Art Unit 1644